TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-05-00666-CR
                                     NO. 03-05-00667-CR



                            Thomas Eugene Matthews, Appellant

                                                v.

                                 The State of Texas, Appellee




      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
       NOS. 56774 & 57046, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION


                Thomas Matthews seeks to appeal from judgments of conviction for possession of

cocaine and failure to appear. The trial court has certified that these are plea bargain cases and

Matthews has no right of appeal. See Tex. R. App. P. 25.2(a)(2). The appeals are dismissed. See

id. rule 25.2(d).




                                             __________________________________________

                                             David Puryear, Justice

Before Justices B. A. Smith, Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: October 21, 2005

Do Not Publish